DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Cross Reference to Related Applications
2.	This application is a national stage application of International Patent Application No. PCT/IB2018/052004, filed on 03/23/2018, which claims the benefit of U.S. provisional patent application serial number 62/476,649, filed on 03/24/2017, the disclosures of which are hereby incorporated by references in their entirety.

                                            Claims status
3.	This office action is a response to an application filed on 09/23/2019 in which claims 1-20 and 32-48 are pending for examination.
Based on the Preliminary Amendment filed on 09/23/2019, this listing of claims replace all prior versions, and listings, of claims in the application.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 09/23/2019.



        Drawings
5.	Figures 1-4 should be designated by a legend such as “Prior Art” because the subject matter related to Figs. 1-4 were discussed under the description of related art/background art in applicant’s specification (paragraphs [0003]-[0007]; Specification dated 10/23/2020).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection (minor informalities)
6.	Claims 3, 19, 32 and 35 are objected to because of the following informalities:
Claims 3, 19 and 35 recite “and/or”.  It is suggested to clarify the use of words instead of “/”.
	Claim 32 recites:
	“A network node, comprising:
a transceiver to provide wireless communication over a radio interface; 
at least one processor
at least one memory coupled to the at least one processor and storing program code that when executed by the at least one processor causes the at least one processor the wireless device, a CSI report for transmission to a network node that………”.
According to the above claim structure, it appears that “the wireless device” in the body of the claim is not associated with “A network node” in the preamble i.e. there is no connection between “a network node” in line 2 and “the wireless device” in line 8. For clarity, further clarification is requested. 
In order to avoid the antecedent basis issue, it is suggested to amend as “a wireless device”.
It appears that “a network node” in line 8 is referring back to “A network node” in the preamble. In order to avoid the antecedent basis issue, it is suggested to amend as “the network node”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
s 1, 2, 17, 18, 32, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1), hereinafter “Nammi” in view of KWAK et al. (US 2019/0312669 A1; provisional application no. 62/314,973 filed on 03/29/2016, provisional application no. 62/316,601, filed on 04/01/2016), hereinafter “Kwak”.
	Regarding claim 1, Nammi discloses a method of reporting channel state information (CSI) in a wireless device in a wireless communication network (Figs. 1, 4, 12, a user equipment for enabling a base station to schedule the user equipment in a communication system), the method comprising: 
generating at the wireless device, a CSI report for transmission to a network node (paragraph [0043]; determining channel state information (CSI), based on information about a Common Pilot Indicator CHannel (CPICH)) that uses the CSI report to make a scheduling decision (paragraph [0043]; CSI in a TTI to the base station, thereby enabling the base station to schedule the user equipment);
dividing the CSI report into a first CSI report portion and a second CSI report portion (paragraphs [0165], [0171] ; CSI comprises two parts: the first part and the second part), wherein the first CSI report portion and the second CSI report portion comprise data that is combined to construct the CSI report (paragraphs [0173], [0177]; the complete CSI).
While Nammi implicitly refers to “the first CSI report portion including a first payload of data and the second CSI report portion including a second payload of data that is less than the first payload of data” (paragraph [0177]; updated CSI i.e. the second part of CSI is less than the first part of the CSI); “transmitting the first CSI report portion on a transmission time interval (TTI) having a first interval value”; and “transmitting the second CSI report portion on a short TTI” (paragraphs [0173], [0177]; a first part of the CSI in a first TTI and a second part of the CSI in a second TTI), Kwak from the same or similar field of endeavor explicitly discloses dividing the CSI report into a first CSI report portion (Figs. 22, 23, paragraphs [0461], [0483]; baseline CQI (e.g., wideband CQI) value back through a long TTI) and a second CSI report portion (Figs. 22, 23, paragraphs [0461], [0483]; a CQI for an sTTI using a group to which the value belongs), the first CSI report portion including a first payload of data (Figs. 22, 23, paragraphs [0461], [0483]; greater number of bits (e.g., 3 bits)) and the second CSI report portion including a second payload of data (Figs. 22, 23, paragraphs [0461], [0483]; smaller number of bits (e.g., 2 bits)) that is less than the first payload of data (Figs. 22, 23, paragraphs [0461], [0483]; information corresponding to a greater number of bits and information corresponding to a smaller number of bits); 
transmitting the first CSI report portion on a transmission time interval (TTI) having a first time interval value (paragraphs [0461],[0483]; a baseline CQI (e.g., wideband CQI) value back through a long TTI, and may feed a CQI for an sTTI using a group to which the value belongs); and 
transmitting the second CSI report portion on a short TTI (sTTI) having a second time interval value that is less than the first time interval value (paragraph [0485]; the length of an sTTI may be differently configured based on a value fed back among a CQI, a PMI, and/or an RI. More specifically, the CQI may be configured to be fed back through a 3-symbol sTTI, and the RI may be configured to be fed back through a 2-symbol sTTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the first CSI report portion on a transmission time interval (TTI) having a first time interval value” (Kwak, paragraph [0005]).

Regarding claim 2, Nammi in view of Kwak disclose the method according to claim 1.
Kwak further discloses the sTTI comprises a plurality of sTTIs, the method further comprising: splitting the second CSI report portion into at least two groups; and transmitting each of the at least two groups corresponding to the second CSI report portion on different ones of the plurality of sTTIs (paragraph [0485]; the length of an sTTI may be differently configured based on a value fed back among a CQI, a PMI, and/or an RI; more specifically, the CQI may be configured to be fed back through a 3-symbol sTTI, and the RI may be configured to be fed back through a 2-symbol sTTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the sTTI comprises a plurality of sTTIs, the method further comprising: splitting the second CSI report portion into at least two groups; and transmitting each of the at least two groups corresponding to the second CSI report portion on different ones of the plurality of sTTIs” as taught by Kwak, in the system of Nammi, so that it would provide a method of reporting channel state information in wireless communication system supporting mutliple short transmission time interval and multiple input output transmission (Kwak, paragraph [0005]).
Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

10.	Claims 3, 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1), hereinafter “Nammi” in view of KWAK et al. (US 2019/0312669 A1 ; provisional application no. 62/314,973 filed on 03/29/2016, provisional application no. 62/316,601, filed on 04/01/2016), hereinafter “Kwak” in view of KO et al. (US 2015/0327119 A1), hereinafter “Ko”.
Regarding claim 3, Nammi in view of Kwak disclose the method according to claim 1.

However, Ko from the same or similar field of endeavor discloses the first CSI report portion is transmitted on two TTIs that are temporally divided from one another by a given number of frames, and wherein the second CSI report portion comprises updated and/or complementary information that is transmitted in the given number of frames that are between the two TTIs (Fig. 29, Table 3, 4, 5, paragraphs [0390], [0469]; various control information (RI, PMI, CQI) may be periodically fed back according to PUCCH reporting modes (Modes 1-0, 1-1, 2-0, and 2-1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first CSI report portion is transmitted on two TTIs that are temporally divided from one another by a given number of frames, and wherein the second CSI report portion comprises updated and/or complementary information that is transmitted in the given number of frames that are between the two TTIs” as taught by Ko, in the combined system of Nammi and Kwak, so that it would provide a method of configuring and transmitting feedback information for correctly and efficiently supporting multiple input multiple output operation based on an extended antenna configuration (Ko, paragraph [0009]).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

11.	Claims 4, 6, 20, 36, 38, 45, 46, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1), hereinafter “Nammi” in view of KWAK et al. (US 2019/0312669 A1; provisional application no. 62/314,973 filed on 03/29/2016, provisional application no. 62/316,601, filed on 04/01/2016), hereinafter “Kwak” in view of Bagheri et al. (US 2018/0097600 A1 provisional application no. 62/402, 719, filed on 09/30/2016), hereinafter “Bagheri”.
Regarding claim 4, Nammi in view of Kwak disclose the method according to claim 1.
Neither Nammi nor Kwak explicitly discloses “the first time interval value is at least 1 millisecond and the second time interval value is less than half of the first time interval value”.
However, Bagheri from the same or similar field of endeavor discloses the first time interval value is at least 1 millisecond and the second time interval value is less than half of the first time interval value (Fig. 11, paragraph [0092]; example illustration 1100 of a PDCCH command triggering aperiodic CSI report for both sTTI and regular TTI, such as 1 ms-TTI, according to a possible embodiment).
(Bagheri, paragraph [0039]).

Regarding claim 6, Nammi in view of Kwak disclose the method according to claim 1.
Neither Nammi nor Kwak explicitly discloses “the CSI report comprises at least one of rank indication (RI), precoder matrix indication (PMI) and channel-quality indication (CQI), wherein the CQI is transmitted at the sTTI, and wherein the PMI and the RI are transmitted at the TTI”.
However, Bagheri from the same or similar field of endeavor discloses the CSI report comprises at least one of rank indication (RI), precoder matrix indication (PMI) and channel-quality indication (CQI), wherein the CQI is transmitted at the sTTI, and wherein the PMI and the RI are transmitted at the TTI (Fig. 6, paragraph [0068]; sCSI may not include sRI, and for rank information, the eNB may rely on the most recent RI reported, such as for 1 ms operation, for the purpose of sTTI scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the CSI report comprises at least one of rank indication (RI), precoder matrix indication (PMI) and (Bagheri, paragraph [0039]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 45, Nammi in view of Kwak disclose the wireless communication device according to claim 33.
Neither Nammi nor Kwak explicitly discloses “data transmitted at the TTI and sTTI use a same transmission mode”.
However, Bagheri from the same or similar field of endeavor discloses data transmitted at the TTI and sTTI use a same transmission mode (paragraph [0095]; TMs for multiple TTI length can use joint TM configuration: for all (some) configured TTI lengths, the same TM configuration can be used; if the same TM is configured for a UE for operation in 1 ms-TTI and sTTI, some of the configuration parameters can be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “data transmitted at the TTI and sTTI use a same transmission mode” as taught by Bagheri, in the combined system of Nammi and Kwak, so that it would provide reducing latency of communication in LTE, shorter minimum TTI, such as shorter than 1ms used in uplink and downlink channel state information (Bagheri, paragraph [0039]).

Regarding claim 46, Nammi in view of Kwak disclose the wireless communication device according to claim 33.
Neither Nammi nor Kwak explicitly discloses “data transmitted at the TTI and the sTTI use different transmission modes relative to one another, and wherein the first CSI report portion includes sets of parameters that are different from those in the second CSI report portion”.
However, Bagheri from the same or similar field of endeavor discloses data transmitted at the TTI and the sTTI use different transmission modes relative to one another, and wherein the first CSI report portion includes sets of parameters that are different from those in the second CSI report portion (paragraph [0094]; configuring TMs for multiple TTI length can use independent TM configurations: for example, a UE can be configured to operate with 1 ms-TTI, for which it is RRC configured to do TM-10 with the first codebook subset restriction for PMI/RI; later, the UE can additionally be configured to operate with 2sym-TTI to do TM-9 with another codebook subset restriction for PMI/RI. If the UE is scheduled via (E)PDCCH/sPDCCH to send a-periodic CSI for a TTI, it can use the corresponding parameters, such as codebook subset restriction, of that TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “data transmitted at the TTI and the sTTI use different transmission modes relative to one another, and wherein the first CSI report portion includes sets of parameters that are different from those in the second CSI report portion” as taught by Bagheri, in the combined system of Nammi and Kwak, so that it would provide reducing latency of communication in LTE, shorter minimum TTI, such as shorter than 1ms used in uplink and downlink channel state information (Bagheri, paragraph [0039]).

Regarding claim 47, Nammi in view of Kwak  and Bagheri disclose the wireless communication device according to claim 46.
Bagheri further discloses determining a transmission mode responsive to receiving an indication in a DCI (paragraph [0094]; (E)PDCCH/sPDCCH to send a-periodic CSI for a TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a transmission mode responsive to receiving an indication in a DCI” as taught by Bagheri, in the combined system of Nammi and Kwak, so that it would provide reducing latency of communication in LTE, shorter minimum TTI, such as shorter than 1ms used in uplink and downlink channel state information (Bagheri, paragraph [0039]).

Regarding claim 48, Nammi in view of Kwak  and Bagheri disclose the wireless communication device according to claim 46.
Bagheri further discloses a first transmission mode is maintained for the TTI and a second transmission mode is maintained for the sTTI (paragraph [0094]; For each TTI length configured for the UE, there can be a separate TM configuration, which can be set along with configuration of the TTI length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a first transmission mode is maintained for the TTI and a second transmission mode is maintained for the sTTI” as taught by Bagheri, in the combined system of Nammi and Kwak, so that it would provide reducing latency of communication in LTE, shorter minimum TTI, such as shorter than 1ms used in uplink and downlink channel state information (Bagheri, paragraph [0039]).

  Allowable Subject Matter
12.	Claims 5, 7, 8, 37, 39, 40, 41, 42, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,

(4) that after clarifying the issues related with the objection as stated above.
[Failure to provide all four conditions may result in new ground(s) of rejection].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414